DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow driver with internal threading must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 15-17, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez et al. (8511323).
Regarding claim 1, Jimenez discloses a dosing dispenser (Fig. 6) for a flowable composition, the dosing dispenser comprising: a housing (301) defining a chamber (313); a plunger (308) movable within the chamber; a traveler (307) at least partially within the chamber (Fig. 6) and configured to selectively position the plunger (col. 17, lines 41-44); a driver (306) at least partially within the chamber, wherein the driver is rotatable relative to the housing and is engaged with the traveler such that rotation of the driver movably positions the traveler within the chamber (Fig. 6); and at least one arm (347 or 347B) comprising a clicking profile (col. 18, 13-36), wherein the at least one arm is configured to provide auditory feedback based on rotation of the driver (col. 18, 13-36).
Regarding claim 4, the at least one arm is rotatable with the driver (col. 18, 13-36) and extends radially outwards from an arm location proximate to the driver (Fig. 5) and comprises an inner surface (see annotated Fig. 8 below), an outer surface (see annotated Fig. 8 below), and an end face (see annotated Fig. 8 below) extending between the inner surface and the outer surface, wherein the inner surface faces 

    PNG
    media_image1.png
    818
    1062
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    538
    835
    media_image2.png
    Greyscale

Regarding claim 7, the housing comprises a first dispensing end (310) and a second end (309), and wherein the dosing dispenser further comprises a base (303 and 305) configured to rotate the driver, wherein a portion (305) of the base extends through the second end of the housing into the chamber (Fig. 7).
Regarding claim 15, Jimenez discloses a dosing dispenser (Fig. 6) for a flowable composition, the dosing dispenser comprising: a housing (301) defining a chamber (313) and comprising a first dispensing end (310) and a second end (309); a plunger (308) movable within the chamber; a traveler (307) at least partially within the chamber and configured to selectively position the plunger (Fig. 6); a driver (306) at least partially within the chamber, wherein the driver is rotatable relative to the housing and is engaged with the traveler such that rotation of the driver movably positions the traveler within the chamber (Fig. 6); and a base (303 and 305) configured to rotate the 
Regarding claim 16, at least a portion (303) of the base proximate to the second end but not within the chamber (Fig. 7).
Regarding claim 17, the dispenser further comprising at least one arm (347 or 347B) comprising a clicking profile, wherein the at least one arm is configured to provide auditory feedback based on rotation of the driver (col. 18, 13-36), and wherein the at least one arm is rotatable with the driver (col. 18, 13-36).
Regarding claim 21, the driver comprises a drive screw (350).
Regarding claim 22, the driver comprises external threading (350).
Regarding claim 23, Jimenez discloses a dosing dispenser (Fig. 6) comprising: a housing (301) defining a chamber (313) and comprising a first end (310) and a second end (309), wherein the first end comprises a dispensing aperture (316); a traveler (307) movable within the chamber, wherein the traveler comprises a first end (369) and a second end (368) opposite from the first end, and wherein the first end and the second end are retained within the chamber such that the traveler is retained within the chamber when assembled (Fig. 6); a driver (370A) at least partially within the chamber (Fig. 6) and engaged with the traveler such that the driver movably positions the traveler (via threads; col. 17, lines 60-66) within the chamber (Fig. 6), wherein the driver is hollow (Fig. 6); and a plunger (308) movable within the chamber, 5wherein the traveler is configured to selectively position the plunger along an axis in at least one direction within the chamber (Fig. 6).
Regarding claim 24, the driver comprises internal threading (col. 17, lines 60-61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 9, 11, 12, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. in view of Goncalves (4506810).
Regarding claims 5, 19, and 20, the plunger comprises a first end (363) and a second end (362), wherein the first end comprises an end surface (363), wherein a sidewall (360 and 362) extends from the first end to the second end. 
Jimenez DIFFERS in that it does not disclose a rib extends outwards from the sidewall of the plunger or a first sealing member disposed adjacent the first end of the plunger. Attention, however, is directed to the Goncalves reference, which discloses a rib or first sealing member (22b) extending outwards from a sidewall (21) of a plunger (20) and disposed adjacent a first end of the plunger (Fig. 4). Goncalves teaches that providing a rib or first sealing member helps ensure a seal between the plunger and a chamber (col. 2, lines 22-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Jimenez reference in view of 
Regarding claim 6, the rib is a first sealing member (22b of Goncalves) for forming a first fluid tight seal with the chamber, and wherein the plunger further comprises a second sealing member (22a of Goncalves) for forming a second fluid tight seal within the chamber and a recessed portion (Figs. 3 and 4 of Goncalves) disposed between the first sealing member and the second sealing member.
Regarding claim 8, Jimenez discloses a dosing dispenser (Fig. 6) comprising: a housing (301) defining a chamber (313) and comprising a first dispensing end (310) and a second end (309); a plunger (308) movable within the chamber, wherein the plunger comprises a first end (363) and a second end (362), wherein the first end comprises an end surface (363), wherein a sidewall (360 and 362) extends from the first end to the second end; a traveler (307) at least partially within the chamber (Fig. 6) and configured to selectively position the plunger (col. 17, lines 41-44); a driver (306) at least partially within the chamber, wherein the driver is rotatable relative to the housing and is engaged with the traveler such that rotation of the driver movably positions the traveler within the chamber (Fig. 6); and at least one arm (347 or 347B) rotatable with the driver and configured to provide auditory feedback based on rotation of the driver (col. 18, 13-36).
Jimenez DIFFERS in that it does not disclose a rib extends outwards from the sidewall of the plunger. Attention, however, is directed to the Goncalves reference, which discloses a rib (22b) extending outwards from a sidewall (21) of a plunger (20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Jimenez reference in view of the teachings of the Goncalves reference by including a rib on the plunger for the purpose of ensuring a seal between the plunger and the chamber.
Regarding claim 9, the at least one arm extends radially outwards from an arm location proximate to the driver (Fig. 5 of Jimenez) and comprises an inner surface (see annotated Fig. 8 of Jimenez above), an outer surface (see annotated Fig. 8 of Jimenez above), and an end face (see annotated Fig. 8 of Jimenez above) extending between the inner surface and the outer surface, wherein the inner surface faces inwards (since the claim does not provide a frame of reference for “inwards” and “outwards,” the direction of rotation as shown in Fig. 8 of Jimenez is considered an outward direction and the opposite direction is considered an inward direction) and the outer surface faces outwards (since the claim does not provide a frame of reference for “inwards” and “outwards,” the direction of rotation as shown in Fig. 8 of Jimenez is considered an outward direction and the opposite direction is considered an inward direction), and wherein the end face is circumferentially offset from the arm location where the arm extends from the driver (see annotated Fig. 8 of Jimenez above; alternatively, see annotated Fig. 15 of Jimenez above).
Regarding claim 11, the dispenser further comprising a base (303 and 305) configured to rotate the driver, wherein a portion (305) of the base extends through the second end of the housing into the chamber (Fig. 7 of Jimenez).
Regarding claim 12, the rib is a first rib (22b of Goncalves), and wherein the plunger further comprises a second rib (22a of Goncalves) extending outwards from the sidewall of the plunger.
Regarding claim 14, the at least one arm comprises a non-uniform profile along a length of the at least one arm (the surfaces of arm 347 are not equidistant along the length of the arm as shown in Fig. 8 of Jimenez).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DONNELL A LONG/Primary Examiner, Art Unit 3754